Name: Council Regulation (EEC) No 2818/79 of 11 December 1979 fixing the activating prices for table wines for the period 16 December 1979 to 15 December 1980
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 320/8 Official Journal of the European Communities 15 . 12. 79 COUNCIL REGULATION (EEC) No 2818/79 of 11 December 1979 fixing the activating prices for table wines for the period 16 December 1979 to 15 December 1980 Whereas the different trends on the markets in red and white wines justify the introduction of selectivity in fixing activating prices and in particular an increase in the activating prices for white wines of less than that adopted for red wines and that adopted by the Council for the guide prices ; Whereas the guide prices for the period 16 December 1979 to 15 December 1980 were fixed by Regulation (EEC) No 1615/79 (3) ; whereas Article 3 (3) of Regula ­ tion (EEC) No 337/79 provides that the activating price shall be fixed at the same stage and shall be valid during the same period as the guide price ; whereas Regulation (EEC) No 340/79 (4) determined the types of table wine to which these prices apply, HAS ADOPTED THIS REGULATION : Article 1 The activating prices for table wines for the period 16 December 1979 to 15 December 1980 are hereby fixed as follows : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 2594/79 (2), and in particular Article 3 ( 1 ) thereof, Having regard to the proposal from the Commission, Whereas an activating price must be fixed annually for each type of wine for which a guide price is fixed, taking into consideration the factors set out in Article 3 (2) of Regulation (EEC) No 337/79 ; Whereas the quality of the 1979/80 harvest can gener ­ ally be regarded as average ; Whereas the current prices for R I and R II table wines are very close to the activating price ; whereas, however, the prices for A I table wines have been consistently lower than the activating price for the last five years, with the exception of a short period at the end of 1977 and sporadic increases during the 1978/79 wine year ; whereas, during the last wine year, the prices for A II and A III table wines settled at a level above their respective activating prices, as a consequence of the very limited availability of such wines ; Whereas, as a result of the far more plentiful harvest than in the previous wine year, the quantity available is considerably greater than that recorded for the 1978/79 wine year ; Whereas the level of the activating prices must take account of the factors mentioned above ; whereas the activating prices fixed for the previous wine year should therefore be increased , without, however, encouraging production ; Type of wine Activating price R I 2-36 ECU/% vol/hl R II 2-36 ECU/% vol/hl R III 36-84 ECU/hl A I 2-17 ECU/% vol/hl A II 481 4 ECU/hl A III 54-98 ECU/hl Article 2 This Regulation shall enter into force on 16 December 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 December 1979 . For the Council The President G. MARCORA (J) OJ No L 190, 28 . 9 . 1979 , p. 10 . (4 ) OJ No L 54, 5 . 3 . 1979, p. 60 . 0) OJ No L 54, 5 . 3 . 1979, p . 1 . I2) OJ No L 297, 24. 11 . 1979, p . 4.